Sawyer, C. J.,
concurring specially:
I concur, but without expressing any opinion upon the constitutional question referred to in the opinion of my associate.
Mr. Justice Crockett delivered the following concurring opinion, in which Mr. Justice Sprague concurred;
I concur in affirming the judgment in this case, on the ground that neither the statute nor the lease contemplates that the ferry company is to be exempted from tolls, except in respect to such matters as properly pertain to the business of “ ferriage,” in the ordinary acceptation of that term. In my opinion, no tolls can be charged for the crossing or occupation of the wharf for any purpose legitimately connected with the business of “ferriage,” in the ordinary sense of that term. Persons, teams, wagons with their contents, and animals being driven or led, may cross the wharf free of toll, and may occupy it for a reasonable time whilst awaiting transportation. But, under the lease, the ferry company has no right to convert itself into a forwarding company for the transportation of freights as contradistinguished from “ferriage” in its ordinary signification, and thus escape the payment of tolls, to which all other persons engaged in the freighting business are liable. So far as its business of ferriage proper is concerned, neither the company nor its patrons are subject to tolls; but if it engrafts on the business of ferriage the business of forwarding freights as such, it is liable for tolls in the same manner that other freighters are liable.
I express no opinion on the constitutional question discussed in the prevailing opinion.